Citation Nr: 1731999	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint pain, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for a nasal disability, including sinusitis and rhinitis, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty with the U.S. Army from October 18, 1985 to December 5, 1985; from August 1986 to February 1987; and from September 1990 to July 1991.  He served in the Southwest Asia Theater of Operations from November 1990 to June 1991.  The Veteran had additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied service connection for sinusitis and joint pain.  The Veteran's claims file has since been transferred to the RO in Montgomery, Alabama.

This case was previously remanded for further development in July 2012 and November 2013 and is now again before the Board for appellate consideration.  Regrettably, the case must once again be remanded for further development.


REMAND

The Veteran is seeking service connection for service connection for a disability manifested by joint pain, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  He is also seeking service connection for a nasal disability, including sinusitis and rhinitis, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The Veteran asserts that these disabilities are attributable to his active military service, specifically during the Persian Gulf War.

In this case, the evidence of record includes a notation of joint pain in the Veteran's May 1985 service entrance exam.  Specifically, the Veteran indicated to the examiner that he presently or previously had suffered from "swollen or painful joints."  Indeed, in addition to checking the "yes" box next to the condition, the Veteran circled the word "painful."  This suggests that the Veteran's chronic joint pain may have had its onset prior to service.  If this is the case, the presumption of soundness would not attach, and service connection for a condition manifested by joint pain could be considered only on the basis of aggravation during active service.

The Veteran has received numerous VA examinations for his joint pain.  An August 2000 VA exam noted that the Veteran experiences pain in "all of his joints. . . 3-4 times per week."  A May 2007 exam found that the Veteran had "stiffness and muscle spasm in various joints," and that "several joints started aching in 1991 after coming back from Saudi Arabia."  The May 2007 examiner suggested a possible diagnosis of fibromyalgia, but x-rays taken in November 2007 showed mild degenerative joint disease.  In May 2012, a different VA examiner acknowledged the Veteran's joint pain but could not opine as to etiology without resort to speculation.  In a July 2015 VA examination, Nurse Practitioner J.B.S. did not diagnose the Veteran with chronic fatigue syndrome, but noted that he has or has previously had a diagnosis of fibromyalgia.  However, examiner J.B.S. did not provide a nexus opinion connecting the Veteran's fibromyalgia to his active service.  In a separate July 2015 VA exam, Doctor J.W.S. noted that the Veteran does not have, nor has he ever had, a diagnosis of fibromyalgia.  Instead, Doctor J.W.S. opined that the Veteran's joint pain is related to the mild degenerative joint disease shown by the November 2007 x-rays and-without providing a rationale-determined that it is less likely than not related to service.  

In an August 2013 report obtained by the Veteran, Dr. A.A., a private internist, opined that it is more likely than not that the Veteran's joint pain is connected to service, given the Veteran's reports of joint pain in 1985 and 1990.  Dr. A.A. suggested that injuries sustained by the Veteran in 1986 and 1991, both of which are documented in his STRs, "may have contributed" to the onset of his fibromyalgia.  Dr. A.A. also cited the Veteran's Persian Gulf War service as a possible contributing factor.  While Dr. A.A.'s opinion appears to be favorable, it is ultimately unclear as to whether he is indicating that the Veteran's fibromyalgia manifested prior to the Veteran's Gulf War service, or that it manifested later as a result of such service.  Moreover, Dr. A.A.'s analysis doesn't address whether the Veteran's fibromyalgia predated the Veteran's military service in general, and if so, whether it was aggravated by such service.

Based on the foregoing, remand for a new VA examination is necessary in order to determine whether there is a direct or presumptive basis upon which the Veteran may be entitled to service connection for a disability manifested by joint pain, or in the alternative, whether the Veteran's claimed disability preexisted active service, and if so, whether it was aggravated therein.

Regarding the claim for a nasal disability, remand for an additional VA examination is warranted in order to determine the etiology of the Veteran's disability.  The evidence of record shows that the Veteran has previously been diagnosed with sinusitis and rhinitis.  See July 2015 VA Exam-Sinusitis, Rhinitis, and other ENT Conditions.  However, despite several VA examinations concerning his nasal conditions, the Veteran has yet to receive an adequate opinion addressing whether or not the disability is etiologically related to his active service.

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to a VA specialist with appropriate expertise (not to either of the examiners who provided the July 2015 opinions) for an addendum opinion to determine the nature and etiology of the Veteran's joint pain.  If the specialist determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the specialist for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the specialist is to address the following:

a.  Did the Veteran have a joint condition that predated active service?  In offering this opinion, the examiner must address service treatment records showing that the Veteran indicated he was suffering from painful joints upon entrance into service.

b.  If (a) is answered yes, is it at least as likely as not (probability of at least 50 percent) that the Veteran's preexisting joint condition underwent an increase in severity during active service?  

c.  If (b) is answered yes, offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that any such increase was due to the natural progression of the condition.  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

d.  If (a) is answered no, complete a Persian Gulf protocol examination and provide a response to the following:

i.  Is it at least as likely as not that the Veteran's chronic joint condition can be attributed to an undiagnosed illness or a medically unexplained chronic multisymptom illness?

In answering this question, the examiner must specifically rule in or rule out a diagnosis of fibromyalgia and/or chronic fatigue syndrome.

i.  If (i) is answered yes, did the condition become manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016?

e.  If (d)(i) and (ii) are answered no, is it at least as likely as not (50 percent probability or greater) that the Veteran's joint pain is otherwise causally or etiologically related to the his period of active service?

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2.  Send the claims file to a VA specialist with appropriate expertise for an addendum opinion to determine the nature and etiology of the Veteran's claimed nasal disability.  If the specialist determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the specialist for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the specialist is to address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's nasal disability, to specifically include sinusitis and/or rhinitis, had onset during active duty or is otherwise causally related to active duty?

b.  If the nasal disability cannot be attributed to a known clinical diagnosis, is it at least as likely as not (50 percent probability or greater) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness (e.g., signs or symptoms involving the respiratory system) originating during service in Southwest Asia during the Persian Gulf War?

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

3.  After the requested development has been completed, the examiners are asked to review the examination reports/addendum opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, corrective procedures must be implemented at once. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







